Filed 4/24/13 Auffret v. Capitales Tours CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


OLIVIER AUFFRET, et al.,                                             H037551
                                                                    (Monterey County
         Plaintiffs and Appellants,                                  Super. Ct. Nos. M99601, M104580,
                                                                     M110557, M111913)
         v.

CAPITALES TOURS, S.A., et al.,

         Defendants and Respondents.


         In 2009 a bus carrying 34 French tourists and their guide overturned, killing four
(plus the driver) and injuring many others. Plaintiffs sued multiple defendants for
negligence, wrongful death, and related causes of action, along with a claim of strict
liability under the French Code of Tourism. After two years of discovery and settlements
with some of the defendants, the remaining three defendants sought a stay or dismissal
under the doctrine of forum non conveniens, on the ground that France was a more
suitable forum to try the plaintiffs' claims. The trial court stayed the action pending
acceptance of jurisdiction by a French court.
         On appeal, plaintiffs contend that the court's ruling was erroneous because the
public and private interest factors compelled retention of the case in California, where the
accident occurred and where the victims received medical treatment by emergency and
hospital personnel. After considering the suitability of France as an alternative forum and
reviewing the trial court's balancing of the requisite facts, we find no abuse of discretion
and therefore must affirm the order.
                                        Background1
       The accident that led to this pending litigation occurred on April 28, 2009, on
Highway 101 in Monterey County. While driving across a bridge the bus operator, John
Egnew, lost control of the vehicle, which collided with the right and left bridge rails and
eventually rolled onto its side. Eighteen of the occupants were ejected; several of them
were thrown over the bridge onto the railroad tracks below. Egnew and four passengers
were killed, 21 were severely injured, and 10 sustained minor injuries.
       On June 22, 2009, the first of four lawsuits, Auffret et. al. v. Capitales Tours et al.,
was filed in superior court by most of the passengers or their families, naming 12
corporate and individual defendants. The first amended complaint, filed March 25, 2010,
asserted claims by 26 plaintiffs against Capitales Tours; Contact Amerique; Egnew's
estate; and Weeks Enterprises, Inc., doing business as Orion Pacific. These plaintiffs
alleged causes of action for strict liability under Article 211.17 of the French Code of
Tourism; wrongful death; negligence (against Orion Pacific and Egnew, its employee);
vicarious liability (respondeat superior) against Orion Pacific for Egnew's negligent
operation of the bus; negligence against the "Tour Operator defendants"; loss of
consortium; and breach of contract. Capitales Tours filed a cross-complaint against
Orion Pacific, Egnew's estate, and three new parties, including the bus manufacturer,
Prevost (U.S.), Inc.
       On April 26, 2011, the same plaintiffs filed a new action, Auffret et al. v. Silvy
Joncas, et al. The parties thereafter stipulated to an order consolidating that case with the




1 We describe the underlying events as reported in plaintiffs' complaint and in the
summary provided by the California Highway Patrol's investigation team.

                                              2
original Auffret lawsuit and two others arising from the same accident (Montmayeur et al.
v. Capitales Tours, et al. and Dangoisse et al. v. VPG, et al.).
       Meanwhile, on April 8, 2011, the superior court granted the motion of Orion
Pacific, the tour bus charter company that had employed Egnew, to determine that it had
reached a good faith settlement with plaintiffs in all of the consolidated actions. Prevost
also settled, and both defendants, along with Egnew's estate and a number of other
defendants and cross-defendants, were dismissed. Only Capitales Tours, Contact
Amerique, and Silvy Joncas, Contact Amerique's sole shareholder, remain as defendants
in the consolidated action. Capitales Tours is a French company, while Contact
Amerique and Joncas are Canadian.
       On May 27, 2011, Capitales Tours, joined by Contact Amerique and Joncas,
moved to dismiss or, alternatively, stay the action under the doctrine of forum non
conveniens. Citing Code of Civil Procedure section 410.30, defendants asserted that
France was a suitable alternative forum and that both public and private interest factors
supported moving the litigation to France. Both Joncas and the chairman of Capitales
Tours declared that if the court granted the motion, defendants would submit to the
jurisdiction of the French Civil Tribunal courts.
       Plaintiffs urged the trial court to deny the motion because they would "suffer
untold hardship and a grossly unjust result" if they were forced to try the case in France.
Plaintiffs complained that defendants had waited more than two years to bring the
motion. During that period they had obtained information they would not have learned in
France, by taking unfair advantage of discovery procedures in California that were
unavailable in French proceedings, including depositions, written interrogatories, and
requests for admissions. Most of the material witnesses, particularly the emergency and
hospital personnel, were in California, and they would be available to testify. In addition,
most of the documents, including medical records and deposition transcripts, were in
California. Plaintiffs estimated that they would incur between $405,000 and $810,000 in

                                              3
expenses just to translate these documents from English to French. They emphasized that
the emergency personnel and treating hospitals "would very likely receive NOTHING" if
the cases were transferred to France, and most plaintiffs themselves would receive
nothing beyond the $10 million they had secured in the prior settlements, leaving them
without the resources to pay more than $5 million in outstanding medical bills. Plaintiffs
thus urged the court to defer to their choice of forum, as defendants had not shown that
California was a seriously inconvenient forum. California would offer speedier
resolution, with no undue burden to the Monterey County court. Because this would be a
damages-only case, given the strict-liability nature of the French cause of action, it was
the California witnesses who would be potential material witnesses at trial, and access to
the bus itself would likely be necessary. Plaintiffs also suggested that the state and
county would benefit by seeing that hospitals and emergency care providers were paid for
their services.
       In support of their opposition, plaintiffs submitted a declaration by Yves Hudina,
counsel for many of the plaintiffs in France. Hudina stated that (1) trial would probably
require three to five more years to conclude; (2) a "significant number" of the plaintiffs
would have no remedy in France; (3) it was highly unlikely that plaintiffs would be able
to recover the cost of their medical treatment in the United States; and (4) Capitales
Tours was in a position to "exploit" information it had obtained from plaintiffs in
discovery, information that was "simply not available in France." Finally, Hudina
corrected a misstatement by Capitales Tours's counsel, Gerard Honig, who had
represented that the Foustol and Tranchand plaintiffs had obtained an "interim judgment."
In fact, Hudina explained, this was merely an interim order requiring travel agencies and
insurers to pay "some small sums of money to these plaintiffs from which they were
ordered to pay the medical expert appointed by the court." Neither of these couples had
filed any claim against Capitales Tours.



                                             4
       The superior court, however, found defendants' position persuasive. Following the
analytical framework of Stangvik v. Shiley Inc. (1991) 54 Cal.3d 744, the trial judge
reasoned that France was a suitable alternative forum: even though there might be "lesser
remedies" there, compensation was still available under the French Tourism Code, and
the suitability of an alternative forum did not require equivalent relief. The court also
found both public and private interest factors to favor France: California would not
necessarily offer a speedier resolution; testimony of California witnesses would not
inevitably be required in order to prove damages under the French system; translation
costs for medical records would still be incurred if the trial were held in California; and
this complex, multi-plaintiff case would contribute to court congestion, particularly in
light of recent court budget cuts. The judge further believed that plaintiffs had
underestimated the amount of trial time it would take in Monterey County, given the
questionable premise that defendants would concede liability and litigate only damages.
On the contrary, the court anticipated multiple summary adjudication motions.
       Most compelling, the court reasoned, were the facts that none of the plaintiffs or
the remaining defendants was a California resident and that plaintiffs were seeking
application of the French Tourism Code in their primary cause of action, which, along
with translation expenses, would be "logistically challenging." The court was not
convinced that plaintiffs would be prejudiced by information defendants had acquired in
discovery, since both sides had conducted extensive discovery. Nor would the medical
providers be prejudiced; the settlements provided for payment to all of these lienholders.
Addressing the general economic picture in the community, the court expressed
reluctance to "call in jurors who are under economic duress most likely . . . [and] ask




                                              5
them to expend lots of time and for the Court to continue to spend lots of time for a case
in which California really has hardly any interest left."2
        Thus, the court concluded, "This would seem to be the quintessential instance of a
California jury deciding a case in which the local community has little concern. France's
competing interest in this litigation clearly outweighs California's." In its ensuing order
on September 21, 2011, the court stayed the consolidated actions for one year. If France
were to accept jurisdiction by that time, the actions would be dismissed. Plaintiffs filed a
timely appeal from this order, pursuant to Code of Civil Procedure section 904.1,
subdivision (a)(3).
                                         Discussion
1. Scope of Review
        Forum non conveniens is an equitable doctrine allowing a court to decline to
exercise its jurisdiction over a case when it determines that the case " 'may be more
appropriately and justly tried elsewhere.' " (Stangvik v. Shiley Inc., supra, 54 Cal.3d 744,
751 (Stangvik).) The Legislature has sanctioned the application of this doctrine in Code
of Civil Procedure section 410.30, subdivision (a),3 which states: "When a court upon
motion of a party or its own motion finds that in the interest of substantial justice an
action should be heard in a forum outside this state, the court shall stay or dismiss the
action in whole or in part on any conditions that may be just." As explained in the
Judicial Council's comment to this section, the provision "authorizes a court to decline to
exercise its jurisdiction in appropriate instances on the ground that the plaintiff has
unfairly or unreasonably invoked the jurisdiction of an inconvenient forum."



2 Plaintiffs' counsel responded to this comment by asserting that plaintiffs would waive a
jury.
3 All further statutory references are to the Code of Civil Procedure unless otherwise
specified.

                                              6
       The Supreme Court in Stangvik set forth a two-step analysis for a court
considering a forum non conveniens motion. The court "must first determine whether the
alternate forum is a 'suitable' place for trial. If it is, the next step is to consider the private
interests of the litigants and the interests of the public in retaining the action for trial in
California. The private interest factors are those that make trial and the enforceability of
the ensuing judgment expeditious and relatively inexpensive, such as the ease of access to
sources of proof, the cost of obtaining attendance of witnesses, and the availability of
compulsory process for attendance of unwilling witnesses. The public interest factors
include avoidance of overburdening local courts with congested calendars, protecting the
interests of potential jurors so that they are not called upon to decide cases in which the
local community has little concern, and weighing the competing interests of California
and the alternate jurisdiction in the litigation." (Stangvik, supra, 54 Cal.3d at p. 751,
citing Piper Aircraft Co. v. Reyno (1981) 454 U.S. 235, 259-261 (Piper) and Gulf Oil
Corp. v. Gilbert (1947) 330 U.S. 501, 507-509; see also Morris v. AGFA Corp. (2006)
144 Cal.App.4th 1452, 1463-1464.)
       The burden of proof is on the defendant, as the party asserting forum non
conveniens. (Stangvik, supra, 54 Cal.3d at p. 751.) On appeal, we review the ultimate
ruling for abuse of discretion, and the lower court's ruling is entitled to "substantial
deference." (Ibid.) However, the "threshold determination"-- the suitability of the
alternative forum -- is examined de novo. (Investors Equity Life Holding Co. v. Schmidt
(2011) 195 Cal.App.4th 1519, 1528, quoting Chong v. Superior Court (1997) 58
Cal.App.4th 1032, 1036; Roman v. Liberty University (2008) 162 Cal.App.4th 670, 683;
see also Stangvik, supra, 54 Cal.3d at p. 752, fn. 3 [suitability question is not
discretionary inquiry].) The second step entails a balancing of the private and public
interest factors, which "must be applied flexibly, without giving undue emphasis to any
one element." (Stangvik, supra, 54 Cal.3d at p. 753 & fn. 4.) The trial court's balancing



                                                 7
process "is entitled to substantial deference." (Roulier v. Cannodale (2002) 101
Cal.App.4th 1180, 1189; Chong v. Superior Court, supra, 58 Cal.App.4th at p. 1037.)
2. Timeliness of Motion
       Before considering the Stangvik factors, we address plaintiffs' assertion that
defendants' motion was prejudicially untimely. Comparing this case to Martinez v. Ford
Motor Co. (2010) 185 Cal.App.4th 9 (Martinez), plaintiffs contend that defendants took
advantage of two years of discovery, following procedures unavailable in France, to
obtain evidence they will now be able to use against plaintiffs, evidence they would not
otherwise have had in the French court system. Plaintiffs do not identify the specific
evidence to which they attribute prejudice; they rely on Yves Hudina's declaration, which
generally stated that Capitales Tours possesses knowledge enabling it to "fashion
arguments to limit or reduce awards to the plaintiffs, thus giving Capitales Tours an
unfair advantage if these cases were to be transferred to France."
       In Martinez, the occupants of a Ford Explorer suffered a rollover accident while
traveling in Mexico. The survivors and the heirs and estates of two passengers sued Ford
Motor Company (Ford), the Ford dealership in San Diego where the vehicle was
purchased, the tire manufacturer, and the San Diego tire company that had sold the tires.
The two California defendants defaulted. The remaining defendants, Ford and the tire
manufacturer, obtained a transfer of the case to Los Angeles and then conducted
extensive discovery, most of which could not have been obtained in Mexico. The
appellate court, reversing the grant of defendants' forum non conveniens motion, found
the "inequity of respondents' pretrial maneuvers" to be "especially pronounced," rejecting
Ford's claim that it was reasonably unaware of the occupants' nationality until they
received discovery. (Id. at p. 19.) Respondents knew, the court held, "or had reason to
know, at the time they were served, of the possible suitability of Mexico as a forum more
convenient than California for trying the case. They did nothing, however, with that
knowledge for 18 months. Instead, they affirmatively moved the case to Los Angeles

                                             8
[County] Superior Court, where they took extensive discovery beyond the scope of that
needed to establish the basis of a motion for forum non conveniens." (Id. at p. 21.)
       The trial court here distinguished Martinez by noting that the transfer to Los
Angeles was a pre-trial maneuver that had not occurred in this case; this distinction
weakened plaintiffs' assertion that Capitales Tours was attempting to gain an unfair
advantage. The court also expressed the view that it would have been "fruitless" to move
for dismissal while Orion Pacific and Prevost were still involved as defendants. As trial
in California seemed inevitable, reciprocal discovery took place. Thus, the court declined
to impose a penalty on defendants for the delay in bringing the motion.
       We cannot agree with plaintiffs that the court's ruling on the timeliness of the
motion must be overturned. As the First District, Division Five observed in Britton v.
Dallas Airmotive, Inc. (2007) 153 Cal.App.4th 127, 135, "it may be necessary to conduct
discovery to develop the factual underpinnings of a forum non conveniens motion.
[Citation.] Further, to retain a case for the entire duration of the litigation because the
lack of connection to California was unclear at the outset would impair the state's interest
in avoiding burdening courts and potential jurors with litigation in which the local
community has little concern." Whether Capitales Tours engaged in "pretrial maneuvers"
designed to secure a procedural and evidentiary advantage was a factual issue for the trial
court, not this court, to make. The court properly found that the timing of the motion
following discovery did not amount to an unfair litigation strategy comparable to that of
the defendants in Martinez. Plaintiffs have presented no evidentiary basis for reversal on
this ground.
3. Suitability of France as an Alternative Forum
       "The availability of a suitable alternative forum is critical." (American Cemwood
Corp. v. American Home Assurance Co. (2001) 87 Cal.App.4th 431, 435.) An alternative
forum will be found suitable where an action " 'can be brought,' although not necessarily
won. There is no balancing of interests in this decision, nor any discretion to be

                                               9
exercised." (Shiley Inc. v. Superior Court (1992) 4 Cal.App.4th 126, 132; accord,
American Cemwood Corp. v. American Home Assurance Co. , supra, 87 Cal.App.4th at
p. 437 [forum is generally suitable "if there is jurisdiction and no statute of limitations bar
to hearing the case on the merits"].) That California provides a more favorable or
"meaningful" remedy, or that recovery is more difficult in the alternative forum, does not
make the alternative forum unsuitable. (Roulier v. Cannondale, supra, 101 Cal.App.4th
1187; Stangvik, supra, 54 Cal.3d at p. 754, fn. 5.) Only if the foreign jurisdiction offers
"no remedy at all" does the law of that jurisdiction contravene its suitability. (Guimei v.
General Elec. Co. (2009) 172 Cal.App.4th 689, 696-697; accord, Investors Equity Life
Holding Co. v. Schmidt (2011) 195 Cal.App.4th 1519, 1530.) This no-remedy exception
is applied rarely, "such as where the alternative forum is a foreign country whose courts
are ruled by a dictatorship, so that there is no independent judiciary or due process of
law." (Shiley Inc. v. Superior Court, supra, 4 Cal.App.4th at pp. 133-134; accord, Hahn
v. Diaz-Barba (2011) 194 Cal.App.4th 1177, 1188-89; Guimei v. General Electric Co.,
supra, 172 Cal.App.4th at p. 697.) If the exception were broadened, "it would undermine
important public interests, particularly the interest in avoiding congesting California
courts and overburdening California taxpayers. The law does not require that California
courts become the depository for nonresident plaintiffs' cases involving causes of action
[that] are not recognized or would not be successful in those plaintiffs' home [forum]."
(Shiley Inc. v. Superior Court, supra, 4 Cal.App.4th at p. 134; accord, Hahn v. Diaz-
Barba, supra, 194 Cal.App.4th at p. 1189.)
       Here, defendants have agreed to subject themselves to the jurisdiction of the
French courts, and a remedy is available, though it may be less favorable than plaintiffs
could obtain in superior court in California. This is enough to permit a stay. The trial
court did acknowledge the possibility that the French court might not assume jurisdiction,
by only staying, not dismissing, the matter in Monterey County. That ruling was not in
itself erroneous. If the French courts finally decline to take jurisdiction over Capitales

                                              10
Tours's lawsuit,4 it will be obvious that France is not a suitable alternative forum for
plaintiffs' action, and we presume that the Monterey County Superior Court will lift the
stay and reset the matter for trial. (See Stangvik, supra, 54 Cal.3d at p. 752, quoting
Judicial Council comment to section 410.30 [" 'the action will not be dismissed unless a
suitable alternative forum is available to the plaintiff' "]; see also Shiley Inc. v. Superior
Court, supra, 4 Cal.App.4th at pp. 132-133 [there must be jurisdiction over the defendant
and no bar of a statute of limitations].) Given the tentative nature of the procedural
posture before us, however, we must conclude that at this point there is no bar to a
finding that France is a suitable forum.
4. Private and Public Interest Factors
       Plaintiffs assert an abuse of discretion and lack of evidence to support the trial
court's determination that the second step of the Stangvik analysis favored moving the
case to France. Plaintiffs vigorously argue that their choice of forum is entitled to great
weight, and that defendants failed to overcome this "presumption" by showing that
California would be a "seriously inconvenient forum."
       The two premises of this argument, however, are both flawed. First, when the
plaintiff is not a California resident, his or her choice of forum is not entitled to great
weight. "Where . . . the plaintiff resides in a foreign country, Piper holds that the



4 After the Monterey court's ruling, Capitales Tours initiated suit in Paris, naming
multiple defendants, including travel agencies as well as the accident victims. Upon a
challenge brought by the victims, the superior court of Paris ("Tribunal de Grande
Instance de Paris") declined to assume jurisdiction over the action, ruling that
"litispendance" barred the suit against the victims, because the action pending in
California involved the same subject and preceded the current suit in France. (Jud'l
notice motn 8/23/12, t. 1, p. 18) The appellate court, the Cour d'Appel de Paris, reversed
the lower court's ruling. The matter is proceeding through the appellate process. We take
judicial notice of the December 21, 2012 opinion of the Cour d'Appel de Paris, as well as
the lower court's July 5, 2012 order. We further grant plaintiffs' motion for judicial
notice of the superior court case No. M117336.

                                              11
plaintiff's choice of forum is much less reasonable and is not entitled to the same
preference as a resident of the state where the action is filed." (Stangvik, supra, 54
Cal.3d at p. 755.) Indeed, our Supreme Court commented, "It is difficult to justify giving
preferential status to a plaintiff's choice of forum if the plaintiff is not a resident." (Ibid.,
fn. 7.) Accordingly, appellate courts have properly rejected the argument plaintiffs make
here. (See, e.g., Campbell v. Parker-Hannifin Corp. (1999) 69 Cal.App.4th 1534, 1541,
1543; Century Indemnity Co. v. Bank of America (1997) 58 Cal.App.4th 408, 412; Chong
v. Superior Court, supra, 58 Cal.App.4th at p. 1039; cf. Sinochem Intern. Co. Ltd. v.
Malaysia Intern. Shipping Corp. (2007) 549 U.S. 422, 430 [appropriateness of chosen
forum is less reasonable when plaintiff's choice is not its home forum].)
       Nor is it necessary that defendants establish that California is a "seriously
inconvenient forum," as plaintiffs adamantly contend. The case on which they rely, Ford
Motor Co. v. Insurance Co. of North America (1995) 35 Cal.App.4th 604, 611, created
the "seriously inconvenient" language as the showing defendant must make to overcome
the plaintiff's choice of forum; but clearly this standard is at best inapplicable to
nonresident plaintiffs. Even the case cited by the Ford Motor court, Northrop Corp. v.
American Motorists Ins. Co. (1990) 220 Cal.App.3d 1553, 1561, did not create such a
blanket rule. In any event, Ford Motor involved a dismissal of an action, not a stay as is
the case here, and thus its "seriously inconvenient" standard does not apply. (Century
Indemnity Co. v. Bank of America, supra, 58 Cal.App.4th at p. 412.) The trial court "has
considerably wider discretion to grant stays precisely because under a stay California
retains jurisdiction." (Id. at p. 411.)
       In its ruling the trial court expressly determined that the private and public interest
factors "weigh[ed] against litigation in California." The court was not convinced by
plaintiffs' assertion that the case would resolve more quickly here, as the case had not yet
been set for trial. The court further noted that translation costs would be incurred



                                               12
whether trial took place in California or in France; and the costs of translating the
medical records and emergency personnel reports for the French court would "pale in
comparison" to the translation expenses that would be necessary if the case were tried
here.5 Finally, because the French remedy was governed by strict liability, the trial court
was not convinced that the testimony of California witnesses would be required.
       On appeal, plaintiffs challenge this reasoning, contending that defendants' showing
was "deficient" and devoid of supporting evidence. Relying on the declaration of Yves
Hudina, plaintiffs insist that testimony would be needed from first responders and
medical personnel in order for a full recovery to be awarded. Yet, plaintiffs point out,
two fire department chiefs stated by declaration that they would be unavailable to testify
in France; and according to Hudina, the expense of translating medical records,
deposition transcripts, and discovery responses would be "prohibitive." Hudina also
anticipated a delay of three to five years for some plaintiffs. Medical providers submitted
declarations conveying their certainty that unless the court retained the case, they would
not be paid for the balance of the amounts due for their services, and they would not be
financially able to travel to France to testify. And plaintiffs' counsel represented that
plaintiffs were willing to incur inconvenience to have the case heard here; at least one
plaintiff was willing to travel to Monterey to testify at trial, since that inconvenience
would be "grossly outweighed" by the need to have the medical providers available
without the necessity of translation,
       Plaintiffs further dispute the findings that the public interest factors favor moving
the case to France. The court found "little doubt that this multi-plaintiff case which has



5 The judge seems to have misspoken by saying that "the translation expenses that would
be incurred if the case were tried in California would seem to pale in comparison." Her
intent is obvious, however, from the context of the entire paragraph.

                                              13
been consolidated with three other cases will contribute to court congestion. This is
especially so in light of the recent, significant and unprecedented cuts made to the budget
of the California state courts. Multiple summary judgment/adjudication motions are
currently set to be heard in this case, and the translation requirements for testimony at
trial by multiple French witnesses would be logistically challenging for a California court
and jury, as would the application of a French Tourism Code. [¶] But perhaps more
compelling is that none of the remaining defendants are California[] entities, none of the
plaintiffs are California residents, the tour at issue was for the benefit of French residents
and plaintiffs seek the application of French law. This would seem to be the
quintessential instance of a California jury deciding a case in which the local community
has little concern. France's competing interest in this litigation clearly outweighs
California's."
       In our view, the private interest factors do not clearly point to litigation in France.
To the extent that it is a viable consideration, the availability of a remedy in France was
acutely disputed in the opinions of the consultants for both sides.6 Plaintiffs have
indicated their willingness to travel here for trial and suffer other inconvenience for the
benefit of having emergency personnel and other medical providers available to testify.
Nevertheless, we recognize that the balancing of private and public interest factors must
be undertaken with flexibility, "without giving undue emphasis to any one element."
(Stangvik, supra, 54 Cal.3d at p. 753.) Furthermore, the court was not required to base its
ruling on an "extensive evidentiary showing." (Campbell v. Parker-Hannifin Corp.,
supra, 69 Cal.App.4th at p. 1542; accord, Morris v. AGFA Corp., supra, 144 Cal.App.4th


6 Laurence Jegouzo specifically described the "full compensation" that would be offered
under the French Tourism Code; Yves Hudina, on the other hand, stated that it was
unlikely that the plaintiffs' recovery would equal the amount they still owed their medical
providers, and Jean-Marie Tomasi opined that certain plaintiffs would receive an
insignificant amount or nothing at all.

                                              14
at p. 1462.) As noted earlier, the trial court's balancing of these factors is entitled to
substantial deference. (Roulier v. Cannondale, supra, 101 Cal.App.4th at p. 1188, citing
Chong v. Superior Court, supra, 58 Cal.App.4th 1032, 1037.)
         Given the documentary evidence submitted by the parties, the trial court had a
sufficient basis for inferring that there would be excessive costs associated with the
translation of documents and testimony from French to English. The court not only
weighed the comparative expense to the parties of trying this complex case in California
against trial in a French court, but also emphasized the community's interest in avoiding
excessive court congestion and stress on jurors created by litigation between parties that
were all residents of either France or Canada. The court did consider plaintiffs' argument
that the community has an interest in seeing that its medical providers are reimbursed for
their services. It noted, however, that the emergency care providers had agreed to
enforce their existing liens on only the amount plaintiffs were to recover from Capitales
Tours. This circumstance, the court suggested, negated their reimbursement prospects as
a public interest factor. The court expressed a legitimate concern that this complex,
multi-plaintiff case would burden the already congested calendar; and, as the Supreme
Court commented, "preventing court congestion resulting from the trial of foreign causes
of action is an important factor in the forum non conveniens analysis." (Stangvik, supra,
54 Cal.3d at p. 758.) Thus, even if the private interests of the plaintiffs could be said to
outweigh those of Capitales Tours and Contact Amerique, there were strong indications
that the public would not be served by retaining the case in Monterey County Superior
Court.
         "A court has exercised discretion appropriately when it acts within the range of
options available under governing legal criteria in light of the evidence before it."
(Hansen v. Owens-Corning Fiberglas Corp. (1996) 51 Cal.App.4th 753, 758.) An abuse
of discretion may be found only if " 'no judge could have reasonably reached the
challenged result. [Citation.] "[A]s long as there exists 'a reasonable or even fairly

                                              15
debatable justification, under the law, for the action taken, such action will not be . . . set
aside.' " ' " (Guimei v. General Elec. Co. (2009) 172 Cal.App.4th 689, 696.) Here, both
parties may suffer inconvenience and expense from litigating the case in the forum
preferred by the other party. But as the Supreme Court made clear in Stangvik, supra, 54
Cal.3d at page 762, "these problems are implicit in many cases in which forum non
conveniens motions are made, and it is for the trial court to decide which party will be
more inconvenienced." Here we cannot say that the trial court, having evaluated the
evidence bearing on the public and private interest factors, abused its discretion in
concluding that this case would be more appropriately tried in France.
                                          Disposition
       The order staying these consolidated actions is affirmed.




                                            ______________________________
                                            ELIA, Acting P. J.


WE CONCUR:




____________________________________
BAMATTRE-MANOUKIAN, J.




____________________________________
MÁRQUEZ, J.




                                              16